DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 16-20 and 22, 23, and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello ‘249”) in combination with WO 2014/102137 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”) and  in combination with US PGPub 2015/0259521 to Ponticiello et al., (hereinafter “Ponticiello ‘521”) or Applications for Authorisation HBCD use in EPS. 
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Ponticiello ‘249 discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is 
	The disclosed expandable compositions contain pentane, i.e., C5 alkane as a blowing agent in the amounts fully corresponding to the claimed amounts.  See claim 1, illustrative examples. 
 	Ponticiello ‘249 further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10.   The reference does not exemplify foams of density less than 13 kg/m3, however such density is within the disclosure of Ponticiello.  [0032]. And it is reasonable believed that the thermal conductivity of less than 33 mW/m.K   is reasonable expected to be exhibited by foams of such density for  the following reasons:
The conductivity decreases significantly with increase of the amounts of coke as evident from illustrative examples of Ponticiello and also from examples of the instant application.  Thus, using 6 % coke is expected to result in foams with significantly  lower thermal conductivity as compared to thermal conductivity reported in illustrative example 10 of Ponticiello. 

	Ponticiello ‘249 does not address the volume median particle diameter (D50) as obtained from laser light scattering measurements according to ISO 13320 (while reporting MT50 diameter, which differs from the claimed D50.

This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 4 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expected to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2 wt % of coke to 30.5 mW/m.K for example 10 using about 4 wt % of coke.
As evident from illustrative example 1-10 and comparative examples 11-12 of the instant application, such low conductivities could only be achieved for coke with the claimed D50 diameter.
As evident from illustrative examples 1-10 and comparative examples 11-12, the low thermal conductivities that are comparable to the conductivity of example 10 of Pontisiello ‘249 (which, as discussed above, is expected to be even lower for  compositions containing 6 % of coke) could be only achieved for coke that exhibits the claimed D50. 

The burden is shifted to the applicants to provide factual evidence to the contrary. 
Ponticiello ‘249 does not address the  compressive strength at 10 % deformation (δ10) for foams of specified density (13 and 29 kg/m3).  However, again, as evident from the illustrative and comparative examples of the instant application, the  compressive strength at 10 % deformation (δ10) property is believed to be inherent for the compositions containing coke of the claimed D50.  As discussed above and as evident from  the thermal conductivity of the foams of Ponticiello, it is reasonable believed that foams of ponticiello use coke of the claims D50. 
Polnticiello ‘249 further expressly discloses addition of brominated flame retardants in the amounts fully cooresponding to the claimed amounts and flame retardant synergist in the amounts also corresponding to the claimed amounts.  See, for example, [0031], claim 5 of Ponticiello ‘249.

See also Ponticiello ‘521 [0075], expressly disclosing Emerald 3000 as suitable examples of brominated styrene-butadiene polymers, which polymer, Emerald 3000, is a styrene-butadiene-styrene triblock copolymer with about 64 wt% bromine content, i.e., the same very brominated block copolymer disclosed and used in the examples of the instant specification.   
See also Total Technologies for disclosure of flame retardant synergists corresponding to the claims in, for example, [0083].  Similar flame retardant synergists are also disclosed by Ponticiello ‘249 [0031, 46].  In [0075] Ponticiello ‘521 expressly discloses brominated styrene-butadiene block copolymer flame retardants such as Emerald 3000 (the same flame 
Ponticiello ‘249 further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello ‘249  [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello ‘249 would have been obvious as such components are known functional compounds for expandable vinyl aromatic compositions with reasonable expectation to achieve compositions with properties corresponding to the expected properties of compositions with added known functional additives. 

Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that the process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said additional polymer melt stream (2); d. joining the additional polymer stream (2) and the main stream (1) and forming a new polymer melt stream; e. introducing a blowing agent into the new polymer melt stream; f. cooling 
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would have been obvious absent showing of unexpected results that can be attributes to addition of those components in the claimed order. 

Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation of success as such process is a known alternative process to produce expandable beads based on vinyl aromatic/coke compositions.
 

Response to Arguments
Applicant's arguments filed 8-9-2021 have been fully considered but they are not persuasive.
The applicants argue that none of the cited references teach a limitation of "wherein polymer foams obtained from the molding of the expanded vinyl aromatic polymer are characterized by: a thermal 
The applicants state that “Ponticiello I, in particular, does not teach or suggest these limitations. That is, the examples in Ponticiello I all fail to teach the desired reduced thermal conductivities claimed at the lower density range. For instance, example 1 teaches a composition with 17 g/L, which is the equivalent to 17 kg/m3, and much greater than a density of 12 kg/m3, having a thermal conductivity of 35 mW/mK, well above a thermal conductivity of 31.0 mW/mK. 
This arguments are not found to be convincing at all. 
First it is noted that the referenced example 1 of Ponticiello containg only 1 wt % of coke, The compositions of illustrative examples of the instant application which examples exhibit the claimed thermal conductivity ALL contain  at least 5 times the amount of coke disclosed in illustrative example 1 of Ponticiello.   Illustrative examples 10 of Ponticiello, which still contains significantly lower amounts of coke as compared to the compositions exemplified in the instant applications exhibit thermal conductivity significantly lower than example 1 containing only 1 % of coke. 
There is no evidence on the record that ANY composition according to the claimed invention and containing coke amounts as low as in the 
It s further noted that according to illustrative examples of Ponticiello it is quite clear that thermal conductivity decreases significantly with increase of coke content.   Thus, increasing the amounts of coke to 5 % as disclosed by Ponticiello is expected further decrease thermal conductivity  In voew of all those facts it is not even clear why the applicants chose illustrative examples 1 of Ponticiello  as a reference for their arguments since this example is not the closest prior art to the illustrative examples of the instant application. 
The applicants further state that “The Office Action also cites Ponticiello I, example 10, but the cited example fails to teach the claimed foam density. In fact, it logically follows that in order to further reduce the desired thermal conductivity of the cited compositions, the foam density would have to be increased rather than decreased.  The remaining cited references also cannot supply the missing limitations.”
This argument is not convincing either.
First, it is noted that the density of the foam is not claimed in any of the claims.  What is claimed is the thermal conductivity property of the foam 

While Ponticiello does not exemplify foams of 13 kg/m3 density, such densities are within the purview of the reference as discussed above.  Moreover, to meet the claimed limitations the foams of disclosed in the reference do not have to exhibit any specific density, as the density is not claims.  The foams disclosed in the reference have to exhibit the claimed thermal conductivity of and when they are foams to the density of 13 kg/m3. 
As discussed above and in the previous office cation, based on the evidence of record, it is reasonable believed that the foams as disclosed in illustrative example 10 of Ponticiello would exhibit the claimed thermal 
It is further noted that the density of 13 kg/m3, although not specifically important to the claimed invention, are within the purview of Ponticiello. 
Just because the reference does not disclose a certain property of the product does not make the claimed product patentably distinct from the product of the prior art.
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer; see Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ